Citation Nr: 1105255	
Decision Date: 02/08/11    Archive Date: 02/18/11

DOCKET NO.  06-39 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a separate compensable rating for objective 
neurological abnormalities associated with degenerative changes 
of lumbosacral spine.

2.  Entitlement to a separate compensable rating for objective 
neurological abnormalities associated with degenerative changes 
of the cervical spine with disc herniation at C5-C6 and C6-C7.

3.  Entitlement to an initial compensable rating before June 9, 
2008, and an initial rating higher than 10 percent from June 9, 
2008, for degenerative changes of lumbosacral spine.

4.  Entitlement to an initial compensable rating before September 
2, 2009, and an initial rating higher than 10 percent from 
September 2, 2009, for degenerative changes of the cervical spine 
with disc herniation at C5-C6 and C6-C7.




REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States

ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
December 1985 to December 2005.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision in April 2006 of a Department of 
Veterans Affairs (VA) Regional Office (RO).

In October 2008, the Veteran submitted additional evidence and 
waived the right to have the evidence initially considered by the 
RO.  38 C.F.R. § 20.1304(c).

In July 2009, the Board remanded the claims. As the requested 
development has been completed, no further action is necessary to 
comply with the Board's remand directives.  Stegall v. West, 11 
Vet. App. 268, 271 (1998).

The Veteran did not perfect an appeal by filing a substantive 
appeal, following the issuance of the statement of the case, 
addressing the claim for an initial rating higher than 20 percent 
for residuals of the right acromioclavicular joint separation 
with impingement syndrome.  And the claim is not in appellate 
status and the Board does not have jurisdiction to review the 
claim.




During the pendency of the appeal, in a rating decision in March 
2010, the RO increased the rating for degenerative changes of 
lumbosacral spine to 10 percent, effective June 9, 2008.  In the 
same rating decision, the RO increased the rating for 
degenerative changes of the cervical spine with disc herniation 
at C5-C6 and C6-C7 to 10 percent, effective September 2, 2009.  
The Veteran continued his appeal for a higher rating on each 
claim.  AB v. Brown, 6 Vet. App. 35, 38 (1993). 

In a rating decision in May 2010, the RO denied the claim for 
increase for allergic rhinitis.  The Veteran does have the 
remainder of the one-year period from June 8, 2010, to file a 
notice of disagreement to initiate an appeal of the claim if he 
so chooses. 

The questions of separate ratings for objective neurological 
abnormalities are REMANDED to the RO via the Appeals Management 
Center in Washington, DC.


FINDINGS OF FACT

1.  Before June 9, 2008, degenerative changes of lumbosacral 
spine were manifested by flexion to 90 degrees and a combined 
range of motion of 240 degrees without pain, fatigue, weakness, 
lack of endurance, incoordination, abnormal contour of the spine, 
or objective evidence of incapacitating episodes.

2.  After June 9, 2008, degenerative changes of lumbosacral spine 
are manifested by flexion to 70 degrees and the combined range of 
motion of the lumbar spine is 120 degrees and no evidence of 
muscle spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; vertebral body fracture 
with loss of 50 percent or more of the height, or objective 
evidence of incapacitating episodes.





3.  Before September 2, 2009, the degenerative changes of the 
cervical spine with disc herniation at C5-C6 and C6-C7 was 
manifested by pain, normal range of motion (forward flexion to 45 
degrees, extension to 45 degrees, lateral flexion (left and 
right) to 45 degrees each, and rotation (left and right) to 80 
degrees each), and there was no objective evidence of muscle 
spasm, guarding, localized tenderness; or incapacitating 
episodes.

4.  From September 2, 2009, the degenerative changes of the 
cervical spine with disc herniation at C5-C6 and C6-C7 is 
manifested by flexion at 40 degrees, a combined range of motion 
of 220 degrees, and no evidence of muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or abnormal 
spinal contour; vertebral body fracture with loss of 50 percent 
or more of the height, or objective evidence of incapacitating 
episodes.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating before June 9, 
2008, and an initial rating higher than 10 percent from June 9, 
2008, for degenerative changes of lumbosacral spine, have not 
been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 
4.7, 4.71a, Diagnostic Code 5237 (2010).

2.  The criteria for an initial compensable rating before 
September 2, 2009, and an initial rating higher than 10 percent 
from September 2, 2009, for degenerative disc disease of the 
cervical spine, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5242 
(2010).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate a claim.  


Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) any 
information and medical or lay evidence that is necessary to 
substantiate the claim, (2) what portion of the information and 
evidence VA will obtain, and (3) what portion of the information 
and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of 
a service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; 3) a connection between the 
Veteran's service and the disability; 4) degree of disability; 
and 5) effective date of the disability.  Dingess v. Nicholson, 
19 Vet. App. 473, 484-86 (2006). 

In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on employment.  
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) 
(interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-
specific notice and rejecting Veteran-specific notice as to 
effect on daily life and as to the assigned or a cross-referenced 
Diagnostic Code under which the disability is rated).  

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 
119 (2004).  

The RO provided pre- adjudication VCAA notice by letters, dated 
in October 2005 and in March 2006.  The notice included the type 
of evidence needed to substantiate the underlying claims of 
service connection, namely, evidence of an injury or disease or 
event, causing an injury or disease, during service; evidence of 
current disability; and evidence of a relationship between the 
current disability and the injury or disease or event, causing an 
injury or disease, during service. 

The Veteran was notified that VA would obtain service treatment 
records, VA records, and records from other Federal agencies, and 
that he could submit other records not in the custody of a 
Federal agency, such as private medical records or with his 
authorization VA would obtain any non-Federal records on his 
behalf.  The notice included the provisions for the effective 
date of a claim and for the degree of disability assignable.

Where, as here, service connection has been granted and the 
initial disability ratings have been assigned, the claims of 
service connection has been more than substantiated, the claims 
have been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice 
no longer required because the purpose that the notice was 
intended to serve has been fulfilled.  Once the claims of service 
connection have been substantiated, the filing of a notice of 
disagreement with the RO's decision rating the disabilities does 
not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, 
further VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) 
is no longer applicable in the claims for initial higher ratings 
for degenerative changes of lumbosacral spine and for 
degenerative changes of the cervical spine with disc herniation 
at C5-C6 and C6-C7, following the initial grants of service 
connection.  Dingess, 19 Vet. App. 473, 490; Dunlap v. Nicholson, 
21 Vet. App. 112, 116-117 (2007); Goodwin v. Peake, 22 Vet. App. 
128, 137 (2008).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained service treatment 
records, VA records, and private medical records.  The Veteran 
was afforded VA examinations in July 2006, in September 2009, and 
in January 2010.  

As the Veteran has not identified any additional evidence 
pertinent to the claims and as there are no additional records to 
obtain, the Board concludes that no further assistance to the 
Veteran in developing the facts pertinent to the claims is 
required to comply with the duty to assist. 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

General Principles

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule).  The 
percentage ratings contained in the Rating Schedule represent, as 
far as can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries incurred or 
aggravated during military service and their residual conditions 
in civil occupations.  38 U.S.C.A. § 1155.  Separate Diagnostic 
Codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.

VA has a duty to acknowledge and consider all regulations that 
are potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases for 
its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 
(1991).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned 
for separate periods of time based on facts found, a practice 
known as "staged ratings."  Fenderson v. West, 12 Vet. App. 
119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 
(2007).

Rating factors for a disability of the musculoskeletal system 
included functional loss due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion, weakened movement, excess fatigability, 
swelling and pain on movement.  38 C.F.R. §§ 4.40, 4.45; DeLuca 
v. Brown, 8 Vet. App. 202, 206-07 (1995).  Also with any form of 
arthritis, painful motion is factor to be considered.  38 C.F.R. 
§ 4.59.

Rating Criteria

Disabilities of the spine are rated under the General Rating 
Formula for Diseases and Injuries of the Spine (General Formula) 
or under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in the 
higher rating.  

Ratings under the General Formula are made with or without 
symptoms such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of injury 
or disease.  

Under the General Formula, any associated objective neurologic 
abnormalities are evaluated separately under an appropriate 
Diagnostic Code for the neurologic abnormality.

The General Formula provides a 10 percent rating for forward 
flexion of the thoracolumbar spine greater than 60 degrees, but 
not greater than 85 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater than 
235 degrees; or, muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of the 
height.

For a disability in the lumbar spine, the criteria for a 20 
percent rating are forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, a 
combined range of motion of the thoracolumbar spine not greater 
than 120 degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.

The normal ranges of motion of the thoracolumbar spine are 
forward flexion to 90 degrees, extension to 30 degrees, lateral 
flexion, right and left, 30 degrees, and rotation, right and 
left, 30 degrees.  The combined range of motion of the 
thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, Plate V.

Under the General Formula, the criteria for a 10 percent rating 
are forward flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees; or, combined range of motion of 
the cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of the 
height.

The criteria for a 20 percent rating are forward flexion of the 
cervical spine greater than 15 degrees but not greater than 30 
degrees; or, the combined range of motion of the cervical spine 
not greater than 170 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal kyphosis.

Normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.

Under the Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes, the criteria for 10 percent are 
incapacitating episodes having a total duration of at least one 
week but less than 2 weeks during the past 12 months.  The 
criteria for a 20 percent rating are incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 weeks 
during the past 12 months.  The criteria for a 40 percent rating 
are incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months.

An incapacitating episode is a period of acute signs and symptoms 
that requires bed rest prescribed by a physician and treatment by 
a physician. 38 C.F.R. § 4.71a .







Increase Rating for the Lumbar Spine 

Facts 

Service connected for degenerative changes of lumbosacral spine 
has been in effective since the Veteran retired from service in 
December 2005.  Initially, the RO assigned a noncompensable 
rating, but in March 2010, the RO increased the rating to 10 
percent rating, effective in June 2008, which was the earliest 
date the RO determined that medical evidence demonstrated the 
criteria for a compensable rating.  At all relevant times, the 
Veteran contends that the severity of his disability warrants a 
higher rating.

On VA examination in July 2006, the Veteran was not experiencing 
any lower extremity weakness or numbness or unsteadiness or 
falling.  The Veteran did not complain of bladder or bowel 
problems.  There had been no flare-ups.  He described mild loss 
of motion, stiffness, and weakness.  He could walk a quarter of a 
mile.

On examination, the Veteran's posture and head position were 
normal.  He had a normal gait and the legs were equal in size.  
There was no abnormal spinal curvature or lumbar spine ankylosis.  
There was no objective evidence of symptoms in either the right 
or the left lumbar sacrospinalis muscles.  Forwards flexion was 
to 90 degrees.  Extension was to 30 degrees.  Lateral flexion, 
right and left, was to 30 degrees and rotation, right and left, 
was to 30 degrees.  The combined range of motion was 240 degrees.  
There was no painful motion, fatigue, weakness, lack of 
endurance, or incoordination after repetition.  X-rays showed 
mild degenerative changes of the lumbar spine.  The disability 
had a moderate effect on chores, shopping, exercise, sports, 
recreation, traveling, bathing, and dressing.  

In May 2008, the Veteran was evaluated by Dr. L. D. for 
complaints of low back pain.  The pain radiated into the right 
lower extremity with tingling in the lower left extremity.  



The Veteran described the pain as sharp accompanied by numbness 
in the lower extremity, which was worse with prolonged sitting or 
standing.  Dr. D. did not find any clear-cut weakness in the 
lower extremities.  The Veteran had a normal gait and station.  
The diagnosis was mechanical low back pain.  Physical therapy was 
prescribed.

A physical therapist also evaluated the Veteran in May 2008 for 
what the Veteran described as intermittent back pain.  There was 
no tenderness to palpation.  The Veteran complained of occasional 
numbness in the left lower leg.  The Veteran had full range of 
motion of the lumbar spine without reproduction of symptoms.  The 
neurological examination was normal.

On June 9, 2008, the Veteran asserted that his pain was worse 
bending forward or when sitting in a car.  Coughing or sneezing 
as well as prolonged sitting or standing also made the pain 
worse.  He described numbness, weakness, stiffness, and tightness 
in the left leg.  He had been performing self- directed physical 
therapy at home with minimal relief.  Dr. D. noted that the 
Veteran still had a normal gait and station and he walked 
unassisted.  Visual inspection revealed a normal lumbar spine.  
Physical therapy was increased and pain medication was 
prescribed.

Later in June 2008, the physical therapist noted the Veteran 
seemed to be improving and by July 2008 the Veteran was 
discharged from physical therapy.

On VA examination in September 2009, the Veteran complained of 
recurrent low back pain for which he used muscle relaxers as 
needed.  The Veteran stated that he had no incontinence or 
erectile dysfunction.  The Veteran complained of numbness, 
paresthesias, left foot and leg weakness, fatigue, stiffness, 
weakness, spasms, and pain.  He indicated that he experienced 
flare-ups about one to two times a year.






The Veteran stated that diminishing his activities alleviated  
symptoms and he had missed work for a few days.  The Veteran 
stated even though his job was clerical, he had to get up a lot 
and the medication made him sleepy impairing his activity level.  
He has not had any incapacitating episodes, although he did state 
he lost one week of work in the prior year due to low back pain.

On examination, the Veteran had a normal posture and head 
position.  He had no abnormal spinal curvatures.  There was no 
ankylosis.  There were no objective abnormalities, that is, 
spasm, atrophy, guarding, and pain with motion, tenderness, or 
weakness.  The neurological examination was normal.  Forward 
flexion was to 25 degrees.  Extension was to 19 degrees.  Left 
lateral flexion was to 32 degrees and right lateral flexion was 
to 20 degrees.  Left rotation was to 40 degrees and right 
rotation was to 35 degrees.   The combined range of motion was 
171 degrees.  There was pain upon active range of motion but 
there were no additional limitations after repetition.  The 
diagnosis was degenerative arthritis of the lumbosacral spine 
with a history of low back strain and radiculopathy.  The 
examiner noted the Veteran's disability had significant effects 
on employment, notably increased absenteeism.  It prevented the 
Veteran from chores, shopping, exercise, sports, recreation and 
traveling.  It had a severe effect on bathing and dressing, 
although it had no effect on feeding and a moderate effect on 
grooming.  

The Veteran was afforded a third VA examination in December 2009.  
The Veteran described low back pain and if he sat at his desk for 
more than 1 hour.   In addition, he stated that if he slept for 
more than 7 hours, his back hurt.  

On examination, forward flexion was to 70 degrees.  Extension was 
to 15 degrees.    Left lateral flexion was to 15 degrees and 
right lateral flexion was to 10 degrees.  Left rotation was to 30 
degrees and right rotation was to 30 degrees.   The combined 
range of motion was 170 degrees.  The examiner concluded that the 
disability had a moderate effect on the Veteran's ability to do 
chores, shop, exercise, and on activities of daily living.  The 
disability prevented the Veteran from engaging in recreational 
activities.  


On VA examination in January 2010, the Veteran complained of 
decreased motion, stiffness, spasms, and pain.  He could walk 
more than a quarter of a mile, but less than a mile. Forward 
flexion was to 70 degrees.  Extension was to 20 degrees.    Left 
lateral flexion was to 25 degrees and right lateral flexion was 
to 30 degrees.  Left rotation was to 30 degrees and right 
rotation was to 3o degrees.   The combined range of motion was 
205 degrees...  There was pain doing the range of motion, but 
there were no additional limitations with repetition.  

Analysis

On VA examination flexion in July 2006, flexion was 90 degrees 
and the combined range of motion was 240 degrees.

Under the General Rating Formula, considering such factors as 
functional loss, weakness, and fatigue under 38 C.F.R. §§ 4.40 
and 4.45, as flexion is 90 degrees, which is greater than 85 
degrees of flexion, the criterion for the next higher rating 
based on limitation of flexion had not been met.  

Also as the combined range of motion was 240 degrees, 
(90+30+30+30+30+30 = 240 degrees), which is greater than 120 
degrees, the criterion for a higher rating based on limitation of 
the combined range of motion had not been met.  

And the Veteran's gait is normal without evidence of any abnormal 
contour of the spine.  In the absence of muscle spasm or 
guarding, a higher rating based on these criteria was not 
warranted.

And under the Formula Based on Incapacitating Episodes, in the 
absence of evidence of incapacitating episodes, requiring bed 
rest prescribed by a physician, the criteria for compensable 
rating based on incapacitating episodes have not been met.  In 
sum, the Veteran's disability does not meet the criteria nor does 
the disability picture more nearly approximate the criteria for a 
compensable rate before June 9 2008.  


As to a separate rating for a neurological impairment, that is 
covered in the REMAND portion of this decision.

As the assigned noncompensable evaluation reflects the actual 
degree of impairment shown since the date of the grant of service 
connection, and as the preponderance of the evidence is against 
an initial compensable rating for degenerative changes of 
lumbosacral spine before June 9, 2008, 
the benefit-of-the-doubt standard of proof does not apply.  38 
U.S.C.A. § 5107(b).

After June 9, 2008, forward flexion was to at least 70 degrees 
and the lowest combined range of motion was 170 degrees, except 
for the one finding of flexion to 25 degrees in September 2009.  
Reconciling the various reports into a consistent disability 
picture that accurately reflects the disability, the overall 
findings show that flexion of the lumbar spine is consistently 
greater than 60 degrees, and the single finding of 25 degrees was 
not replicated on VA examinations before or since, including two 
examinations within six months of the isolated finding. 

Therefore, the Board finds the weight of the evidence establishes 
the Veteran's forward flexion is consistently greater than 60 
degrees since June 2008.

Under the General Rating Formula, considering such factors as 
functional loss, weakness, and fatigue under 38 C.F.R. §§ 4.40 
and 4.45, as flexion is 70 degrees, which is greater than 60 
degrees of flexion, the criterion for the next higher rating 
based on limitation of flexion has not been met.  Also as the 
combined range of motion is 170 degrees (70+15+15+10+30+30= 170 
degrees), which is greater than 120 degrees, the criterion for a 
higher rating based on limitation of the combined range of motion 
has not been met.  

And the Veteran's gait is normal without evidence of any abnormal 
contour of the spine.  So a higher rating based on these criteria 
is not warranted.




And under the Formula Based on Incapacitating Episodes, in the 
absence of evidence of incapacitating episodes, requiring bed 
rest prescribed by a physician, the criteria for compensable 
rating based on incapacitating episodes have not been met.  

As to a separate rating for a neurological impairment, that is 
covered in the REMAND portion of this decision.

As the assigned rating reflects the actual degree of impairment, 
there is no basis for a staged rating and as the preponderance of 
the evidence is against an initial rating higher than 10 percent 
for degenerative changes of lumbosacral spine since June 9, 2008, 
the benefit-of-the-doubt standard of proof does not apply. 38 
U.S.C.A. § 5107(b).

Increase Rating for the Cervical Spine 

Facts 

Service connected for degenerative changes of the cervical spine 
with disc herniation at C5-C6 and C6-C7 has been in effective 
since the Veteran retired from service in December 2005.  
Initially, the RO assigned a noncompensable rating, but in March 
2010, the RO increased the rating to 10 percent rating, effective 
September 2, 2009, the date of a VA examination, which 
demonstrated the criteria for a compensable rating.  At all 
relevant times, the Veteran contends that the severity of his 
disability warrants a higher rating.

In October 2005, in service, the Veteran underwent an anterior 
subacromial decompression and partial acromioclavicular joint 
resection of the right shoulder.  Since that time, the Veteran 
has experienced pain and other residuals from the right shoulder.  
This has resulted in difficulty separating the symptoms of the 
cervical spine from the symptoms of the right shoulder.  



For instance, in March 2006, Dr. J. B. W. noted that although the 
right shoulder had not improved, the Veteran had symptoms, 
resulting in a well-defined C6 numbness, which may have worsened 
cervical rotation or flexion.  In Dr. W's opinion, there was a 
separate symptom complex associated with the right shoulder.  
Motor and reflex testing was normal and only the sensory 
examination resulted in positive findings.

In April 2006, the Veteran's private medical providers diagnosed 
cervical radiculopathy after an MRI revealed disc desiccation and 
bulging at C5-C6 without stenosis.  At C6-C7, there was a small 
disc bulge and osteophyte at C6-C7.  

In evaluation in May 2006 by a physical therapist, the Veteran 
had a normal flexion and extension of the cervical spine, but he 
did experience discomfort with extension.  Side bending was to 
about 45 degrees, right and left.  Rotation to the right was 
about 75 degrees with pain in the right upper extremity.  The 
left sided rotation was 75 to 89 degrees.  The therapist noted 
the Veteran turned his whole shoulder and trunk when attempting 
trying to view something as opposed to using active range of 
motion of the cervical spine.  The Veteran described a consistent 
radicular pain that was intermittent. 

On VA examination in July 2006, the Veteran experienced 
intermittent symptoms of cervical pain.  He has not experienced 
numbness, visual dysfunction, or paresthesias.  On examination, 
posture and head position were normal.  There were no abnormal 
spinal curvatures and there was no cervical spine ankylosis.  
There was no objective evidence of symptoms in either the right 
or the left cervical sacrospinalis muscles.  Forward flexion and 
extension were to 45 degrees.  Lateral flexion, right and left, 
was to 45 degrees.  Rotation, right and left, was to 80 degrees.  
The combined range of motion was 340 degrees.  There was no pain 
upon motion, fatigue, weakness, lack of endurance, or 
incoordination after repetition.  The neurological examination 
was normal.  Imaging studies showed mild narrowing of disc space 
at C5-C6 with anterior and posterior spurring.  



The examiner stated the disability resulted in decreased 
mobility, lack of stamina, weakness or fatigue and decreased 
strength in the upper extremities.  The disability had a moderate 
effect on chores, shopping, exercise, sports, recreation, and 
traveling.  It had a mild effect on bathing, but otherwise no 
effect on his activities of daily living.

In September 2006, the Veteran still had significant symptoms 
radiating into the right hand, which according to Dr. W appeared 
to be more of a carpal tunnel problem as opposed to cervical 
radiculopathy.  Despite injection treatment, the Veteran 
continued to experience shoulder symptoms and Dr. W was unsure of 
the exact etiology of the Veteran's problems.  

At times, it looks like carpal tunnel and at other times, it 
looks like residual of both the subacromal impingement and the 
acroclavicular joint.  At still other times, it appeared to Dr. W 
to be cervical radiculopathy.

In November 2006, Dr. R. A. reported that EMG and NCS testing 
were normal. Thoracic outlet syndrome was suspected.  In December 
2006, Dr G. concluded the Veteran had thoracic outlet syndrome.

On VA examination in September 2009, the Veteran described 
cervical pain even at rest.  He noted occasional stiffness and 
limitation of motion.  He has not had any incapacitating 
episodes.  He did state he had lost two weeks of work in the 
prior year due to right shoulder pain.  On examination, the 
neurological examination was normal.  The Veteran had a normal 
posture and head position.  There was no abnormal spinal 
curvature.  There was no ankylosis.  There were no objective 
abnormalities, that is, spasm, atrophy, guarding, and pain with 
motion, tenderness, or weakness.  Forward flexion was to 17 
degrees.  Extension was to 25 degrees.  Left lateral flexion was 
to 33 degrees.  Right lateral flexion was to 30 degrees.  Left 
rotation was to 35 degrees. Right rotation was to 40 degrees.  
The combined range of motion was 182 degrees.  



The examiner noted the Veteran's disability had significant 
effects on employment.  The Veteran had decreased mobility and 
problems with lifting and carrying.  The disability had a 
moderate effect on chores, shopping, exercise, sports, recreation 
and a mild effect on travelling.  It had a severe effect on 
grooming.

On VA examination in December 2009, the Veteran described 
increasing cervical pain.  Forward flexion was to 45 degrees.  
Extension was to 45 degrees.  Left lateral flexion was to 30 
degrees.  Right lateral flexion was to 30 degrees.  Left rotation 
was to 30 degrees.  Right rotation was to 40 degrees.  The 
combined range of motion was 220 degrees.  The results did not 
change after repetition by the Veteran.

The VA examiner stated that the cervical spine disability had 
mild to moderate effects on the Veteran's daily life.

In the VA examiner's opinion, the Veteran did not have thoracic 
outlet syndrome, but the Veteran's neuropathy was caused by the 
cervical spine disability.

On VA examination in January 2010, the Veteran complained of 
decreased motion, stiffness, spasms, and pain.  Forward flexion 
was to 40 degrees.  Extension was to 4 degrees.  Left lateral 
flexion was to 35 degrees.  Right lateral flexion was to 40 
degrees.  Left rotation was to 65 degrees.  Right rotation was to 
70 degrees.  The combined range of motion was 290 degrees.  There 
were no additional limitations with repetition.  The examiner did 
note that the Veteran lost two weeks of work due to flare-ups of 
his back and neck.  The examiner concluded the cervical spine 
disability had significant effect on the Veteran's usual 
occupation due to increased absenteeism.    

Analysis

On VA examination in July 2006, the forward flexion was to 45 
degrees or normal, which does not meet the criteria under the 
General Rating Formula for Diseases and Injuries of the Spine, 
for a 10 percent rating, that is, forward flexion greater than 30 
degrees, but not greater than 40 degrees. 

Also, the combined range of motion of the cervical spine was 340 
degrees (45+45+45+45+40+40=340 degrees) or normal, which does not 
equate to or more nearly approximate the criteria for a 
compensable rating of 10 percent, that is, a combined range of 
motion of no greater than 335 degrees.  There is no evidence of 
muscle spasm, guarding, or localized tenderness resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.

There is no evidence of incapacitating episodes, that is, bed 
rest prescribed by a physician and treatment by a physician, 
having a total duration of at least one week but less than two 
weeks during a 12-month period.  

In sum, the Veteran's disability does not meet the criteria and 
the disability picture doed not more nearly approximate the 
criteria for a compensable rate before September 2, 2009. 

As to a separate rating for a neurological impairment, that is 
covered in the REMAND portion of this decision.

As the assigned noncompensable rating reflects the actual degree 
of impairment shown since the date of the grant of service 
connection for the Veteran's cervical spine disability, and as 
the preponderance of the evidence is against an initial 
compensable rating for cervical spine with disc herniation at C5-
C6 and C6-C7 before September 2, 2009, the benefit-of-the-doubt 
standard of proof does not apply.  38 U.S.C.A. § 5107(b).

There is no objective evidence of any change in the Veteran's 
disability until the VA examination of September 2, 2009.  The 
Board recognizes that flexion was recorded at 17 degrees and the 
combined range was 182 degrees.  





Reconciling the various reports into a consistent disability 
picture that accurately reflects the disability, the overall 
findings show that flexion of the cervical spine was greater than 
30 degrees, except for the one isolated finding in September 
2009, which was not replicated on VA examinations before or 
since, including two recordings within six months of the VA 
examination in September 2009.  Therefore, the Board finds the 
weight of the evidence establishes the Veteran's cervical spine 
disability results in more than 30 degrees of forward flexion the 
combined range of motion is greater than 170 degrees.

As the forward flexion was greater than 30 degrees, the cervical 
spine disability does not meet the criteria under the General 
Rating Formula for Diseases and Injuries of the Spine, for a 20 
percent rating, that is, forward flexion greater than 15 degrees, 
but not greater than 30 degrees. 

Also, the combined range of motion of the cervical spine is 220 
degrees (45+45+30+30+30+40= 220 degrees), which does not equate 
to or more nearly approximate the criteria for a 20 percent 
rating, that is, a combined range of motion of no greater than 
170 degrees.  There is no evidence of muscle spasm, guarding, or 
localized tenderness resulting in abnormal gait or abnormal 
spinal contour; or, vertebral body fracture with loss of 50 
percent or more of the height.

And under the Formula Based on Incapacitating Episodes, in the 
absence of evidence of incapacitating episodes, requiring bed 
rest prescribed by a physician, the criteria for compensable 
rating based on incapacitating episodes have not been met.  

As to a separate rating for a neurological impairment, that is 
covered in the REMAND portion of this decision.






As the assigned rating reflects the actual degree of impairment 
and as the preponderance of the evidence is against an initial 
rating higher than 10 percent for degenerative changes of the 
cervical spine with disc herniation at C5-C6 and C6-C7 since 
September 2, 2009, the benefit-of-the-doubt standard of proof 
does not apply. 38 U.S.C.A. § 5107(b).

Extraschedular Consideration 

Although the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first 
instance, the Board is not precluded from considering whether the 
case should be referred to the Director of VA's Compensation and 
Pension Service for a rating.

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional disability 
picture that the available schedular ratings for the service-
connected disability are inadequate.  This is accomplished by 
comparing the level of severity and symptomatology of the 
service-connected disability with the established criteria.

If the criteria reasonably describe a disability level and 
symptomatology, then the disability picture is contemplated by 
the Rating Schedule, and the assigned schedular evaluation is, 
therefore, adequate and referral for an extraschedular rating is 
not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd 
sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Comparing the Veteran's current disability levels and 
symptomatology to the Rating Schedule, the degrees of disability 
are contemplated by the Rating Schedule and the assigned schedule 
ratings are, therefore, adequate and no referral to an 
extraschedular rating is required under 38 C.F.R. § 3.321(b)(1).





ORDER

An initial compensable rating before June 9, 2008, and an initial 
rating higher than 10 percent from June 9, 2008, for degenerative 
disc disease of the lumbar spine is denied. 

An initial compensable rating before September 2, 2009, and an 
initial rating higher than 10 percent from September 2, 2009, for 
degenerative disc disease of the cervical spine is denied. 


REMAND

As noted, the Veteran has complained of pain radiating from the 
lumbar spine to the lower extremities and of pain radiating from 
the cervical spine to the upper extremities.  

Under the General Formula, any associated objective neurologic 
abnormalities are rated separately under an appropriate 
Diagnostic Code for the neurologic abnormality.  The record is 
incomplete as to whether the Veteran has objective neurological 
abnormalities that could be rated separately.  

As there remains a question of the degree of neurological 
impairment in this case, a reexamination is needed to determine 
the current severity.  38 C.F.R. § 3.327.

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA neurological 
examination to include electromyography 
(EMG) and a nerve conduction study (NCS) 
of the lower and upper extremities.






The examiner is asked:

To identify any organic changes, such as 
loss of reflexes, muscle atrophy, sensory 
disturbances, or constant pain; and 
whether the neurological impairment is 
wholly sensory or motor or mixed sensory 
and motor; and whether the neurological 
involvement, if any, results in either 
mild, moderate, or severe impairment. 

The Veteran's file should be made 
available to the examiner.

2.  After the above development is 
completed, adjudicate whether a separate 
rating for neurological manifestations of 
the lower and lower extremities is 
warranted.  If any benefit is denied, 
furnish the Veteran and his representative 
a supplemental statement of the case and 
return the case to the Board

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).













This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


